      Case 4:20-cv-04006 Document 12 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                January 08, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

ROBERTO GUAJARDO,                                 §
                                                  §
                       Plaintiff,                 §
                                                  §
VS.                                               §           CIVIL ACTION NO. H-20-4006
                                                  §
FIESTA MART, LLC,                                 §
                                                  §
                       Defendant.                 §

                                              ORDER

         Roberto Guajardo sued Fiesta Mart, LLC in Texas state court after allegedly slipping and

falling in a Fiesta Mart store. (Docket Entry No. 1-3 at ¶ 11). Fiesta Mart timely removed,

invoking diversity jurisdiction. (Docket Entry No. 1). Guajardo filed a motion to remand, arguing

that the parties are not diverse. (Docket Entry No. 9).

       Diversity jurisdiction requires an amount in controversy over $75,000 and diverse parties.

28 U.S.C. § 1332(a)(1). Guajardo does not challenge the amount in controversy. The citizenship

of a limited liability corporation, like Fiesta Mart, is determined by the citizenship of its members.

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

       Fiesta Mart filed an affidavit with its notice of removal that set forth its citizenship.

(Docket Entry No. 1-9). Fiesta Mart has one member, Bodega Latina Corp., which is incorporated

in Delaware and has its principal place of business in California. (Id.). Guajardo is a citizen of

Texas. (Docket Entry No. 1 at ¶ 9). Because the parties are diverse and the amount in controversy

exceeds $75,000, this court has diversity jurisdiction over this civil action. Guajardo’s motion to

remand is denied.

               SIGNED on January 7, 2021, at Houston, Texas.
Case 4:20-cv-04006 Document 12 Filed on 01/07/21 in TXSD Page 2 of 2




                                         _______________________________
                                                   Lee H. Rosenthal
                                            Chief United States District Judge




                                 2
